Title: To James Madison from James Simpson, 4 November 1803 (Abstract)
From: Simpson, James
To: Madison, James


4 November 1803, Tangier. No. 70. Forwarded his dispatches nos. 68 and 69 by the New York, which departed on 19 Oct. The schooner Nautilus returned from Mogador on 30 Oct. with news from [Peter] Gwyn that on receipt of the emperor’s order on 19 Oct., “the Governour there immediately set the Crew of the Hannah at liberty and put Captain Williams in possession of his Vessel with every article of Cargo and private property had been taken out of her.” The Meshouda was sent to the Larache River and dismantled, and the cargo was unloaded there. The emperor has “so far carried into effect the engagements he came under to the United States at the Restoration of Peace” and has returned to Meknès. Encloses his account of the articles presented to the emperor on his visit to Tangier “and annexed to it a statement of the distribution made there of.” Also encloses “an Account of the extra disbursements” made during the period of hostilities between Morocco and the U.S., from 1 Sept. to 31 Oct., totaling $2,310.69. Hopes JM will find the sum “reasonable, when the magnitude of the Services it embraces and which it has been employed to carry into effect, comes to be considered.” Deducting his two bills of $1,000 and $550 drawn on Gavino leaves a balance of $760.69 in his favor, for which he has drawn on JM at thirty days’ sight to order of Edward Humphry. Immediately after Simpson delivered the papers of the Meshouda, which were left with him by Rodgers, the ship’s commander, Rais Omar of Tetuán, “was seized by Alcayde Hashash, severely bastinadoed and lodged in a dungeon loaded with Irons on his Legs and Neck, where he remains to this hour.” This was ordered by the emperor “as punishment for having taken on board Stores and Passengers at Algiers and Tunis for Tripoly, contrary to orders.” The imperial ship Maimona arrived at Larache from Lisbon “after having been supplied there with a Sett of Cables, a new foremast and Rigging.”
 

   
   RC and enclosures (DNA: RG 59, CD, Tangier, vol. 2). RC 4 pp.; marked “Triplicate”; docketed by Wagner as received 9 Feb. 1804. Extract printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:199–200. For enclosures, see nn. 4 and 5.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:536–38, 539.



   
   For the detention of the Hannah, see Lear to JM, 13–26 Sept. and 18 Oct. 1803 (ibid., 5:418–26, 540–49).



   
   For the case of the Meshouda, see Simpson to JM, 9 July 1803 (ibid., 5:156–58 and n. 4).



   
   Simpson enclosed a copy of his itemized 2 Nov. 1803 account of presents bought at Gibraltar and Tangier (1 p.), totaling just over $1,113, and a list of persons to whom the items were distributed (1 p.; docketed by Wagner), including the emperor, the prime minister, several government officials, and the emperor’s sword-bearer, umbrella bearer, and chief groom.



   
   Simpson enclosed a 2 Nov. 1803 list of his disbursements during September and October 1803 (3 pp.; docketed by Wagner), consisting mainly of express charges, boat hire, and presents.



   
   See Simpson to JM, 15 Aug. and 6 Sept. 1803 (ibid., 5:312, 383).


